                                                                       -DISTRICT COURT OF GUAto


                                                                               J'JN 14 2313

                                                                         JEANNE G. QUINATA
4                                                                           OL£RK op COURT

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE TERRITORY OF GUAM
 9

10
     I'MTiiD STATES OF AMERICA,                     CRIMINAL CASE NO. 19-00025
11
                                  Plaintiff.
12
                    vs.                              REPORT AND RECOMMENDATION
13                                                   CONCERNING PLEA OF GUILTY
     Joel Po Ymballa,                                IN A FELONY CASE
14
                                  Defendant.
15

16

17         The defendant, by consent, has appeared before me pursuant to Rule 11, Fed. R. Crim. P.,

18   and has entered a plea of guilty to the Information charging him with Conspiracy to Import Fifty

19   or More Grams of Methamphetamine Hydrochloride, in violation of 21 U.S.C. § 952(a),

20   960(b)(1)(H) and 963 and 18 U.S.C. § 2.    After examining the defendant under oath, I have

21   determined that the defendant is fully competent and capable of entering an informed plea, that

22   the guilty plea was intelligently, knowingly and voluntarily made, and that the offense charged

23   is supported by an independent basis in fact establishing each of the essential elements of such

24   offense.

25   ///

26   ///

27   ///

28   ///
                                                              •




                 Case 1:19-cr-00025 Document 9 Filed 06/14/19 Page 1 of 2
     ///

           I therefore recommend that the plea of guilty be accepted and that the defendant be

     adjudged guilty and have sentence imposed accordingly. IT IS SO RECOMMENDED.

 4
           DATED this 14th day of June.

 5


 6

 7
                                                            -?^
                                                        IN V.E. MANIBUSA
 8
                                                        States Magistrate Judg
 9

                                               NOTICE
10

11
           Failure to file written objections to this Report and Recommendation within
           fourteen (14) days from the date of its service shall bar an aggrieved party
12
           from attacking such Report and Recommendation before the assigned United
           States District Judge. 28 U.S.C. § 636(b)(1)(B).
13

14


15


16

17

18

19


20

21

22


23

24

25

26

27

28




                Case 1:19-cr-00025 Document 9 Filed 06/14/19 Page 2 of 2
